DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 depends from cancelled claim 19. For purposes of examination, claim 16 will be taken to depend from claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris US 2015/0077045 A1 in view of Dong et al. CN 103107576 A1.

Independent Claim 3: Harris discloses a mowing system comprising: 
an automatic mower (100) comprising: 
an enclosure (the housing of 100) comprising a head (the front end) and a tail (the rear end); 
an energy storage unit (102) fixed in the enclosure (seen in Fig. 4); 
a wireless energy receiver (114, 116) electrically connected with the energy storage unit; and 
a cutting device (110) configured to operate while the automatic mower is in a region defined by a boundary; and 
a wireless charging station (104) comprising: 
a wireless electric energy transmitter (120-134), configured to charge the automatic mower responsive to an intentional return of the automatic mower to the wireless charging station for charging (para. [0013], lns. 1-3), as per claim 3. 
	However, Harris fails to specifically disclose wherein the wireless charging station is buried in a ground and offset from the ground surface, as per claim 3.
	Dong discloses a wireless charging station (1, 4, 5, etc.) buried in a ground (Fig. 1) and offset from the ground surface (when adjusted vertically by rack and pinion 13, 14), as per claim 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wireless charging station of Dong for the wireless charging station of Harris since both references disclose wireless means for charging energy storage units of a vehicle and such a predictable result would be achieved. 

Independent Claim 11: Harris discloses n automatic mowing system, wherein the automatic mowing system comprises: 
an automatic mower (100) comprising: 
an enclosure (the housing of 100) comprising a head (the front end) and a tail (the rear end); 
a cutting device (110) comprising a cutter located below the enclosure (seen in Fig. 4); 
an energy storage unit (102) received in the enclosure (Fig. 2) and used for providing power the cutting device (para. [0011], lns. 3-6); 
a wireless electric energy receiver (114, 116) located close to the tail (seen in Fig. 4) and electrically connected with the energy storage unit; 
a boundary sensor (para. [0012], lns. 1-10) configured to receive a signal representing a boundary of a to-be-cut region and to identify a position of the automatic mower relative to the boundary of the to-be-cut region; and 
a wireless charging station (104) comprising: 
a wireless electric energy transmitter (120-134) configured to charge the energy storage unit responsive to a matching (the wireless connection pick-up) between the wireless electric energy receiver and the wireless electric energy transmitter, as per claim 11.
However, Harris fails to specifically the boundary sensor separated from the wireless electric energy receiver and located close to the head;
a regulator mechanism configured to drive the wireless energy receiver relative to the enclosure, as per claim 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the boundary sensor close to the head and separate from the electric energy receiver since it has been held that rearranging parts of an invention involves only routine skill in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the wireless energy receiver with an adjustability since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 

Dependent Claim 79: Harris further discloses wherein the enclosure (the housing of 100) of the automatic mower (100) includes a guide notch (unnumbered notch seen at the rear of the mower in Fig. 4) extending from an edge (the rear-most edge of the enclosure seen in Fig. 4) of the enclosure toward an inside of the enclosure, as per claim 79. 

Response to Arguments
Please see the updated rejections above in response to the applicant’s claim amendments. 

Allowable Subject Matter
Claims 1-2, 7-10, 12, 15-18, 77-78, 80 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        April 9, 2021